UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-8015



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


RENE AGUILAR, JR.,

                                                 Defendant - Appellant.



                               No. 05-7099



In Re:   RENE AGUILAR, JR.,

                                                                 Movant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-99-204-MU; CA-04-395-3-2-MU)


Submitted:   January 4, 2006                 Decided:   January 30, 2006


Before WILKINSON, LUTTIG, and TRAXLER, Circuit Judges.


No. 04-8015 dismissed; No. 05-7099 petition denied by unpublished
per curiam opinion.
Rene Aguilar, Jr., Appellant Pro Se.     Douglas Scott Broyles,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

              In these consolidated cases, Rene Aguilar, Jr., seeks to

appeal the district court’s order denying as untimely his motion

filed under 28 U.S.C. § 2255 (2000), and petitions this court for

writ of audita querela.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of   a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).       A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.          See Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have independently

reviewed the record and conclude that Aguilar has not made the

requisite showing.*

              Turning to Aguilar’s petition for writ of audita querela,

we find that because § 2255 exists as a vehicle for collaterally




      *
      We note that Aguilar’s reliance on the Supreme Court’s recent
decision in Crawford v. Washington, 541 U.S. 36 (2004), is
misplaced, as that case is inapplicable to the sentencing claims
Aguilar sought to raise in his motion. See United States v. Roche,
415 F.3d 614, 617 (7th Cir.), cert. denied, 2005 WL 3027861 (U.S.
Nov. 14, 2005) (No. 05-7031); United States v. Martinez, 413 F.3d
239, 242 (2d Cir. 2005).

                                    - 3 -
attacking a conviction or sentence, the use of an extraordinary

writ for the same purpose is inappropriate.

           Accordingly,       in   appeal    number    04-8015,      we   deny   a

certificate of appealability and dismiss the appeal.                  In appeal

number 05-7099, we grant the application to proceed on appeal in

forma pauperis, but deny the petition for writ of audita querela.

We   dispense   with   oral    argument     because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            04-8015 DISMISSED
                                                      05-7099 PETITION DENIED




                                     - 4 -